195 S.W.3d 925 (2004)
359 Ark. 247
Heather Patrice HOGROBROOKS, Appellant,
v.
BOARD OF LAW EXAMINERS, Appellee.
No. 03-1414.
Supreme Court of Arkansas.
October 21, 2004.
Heather P. Hogrobrooks, pro se.
W. Frank Morledge, P.A., Forrest City, for appellee.

REBRIEFING ORDERED
PER CURIAM.
Appellant Heather Patrice Hogrobrooks appeals a decision by Appellee State Board of Law Examiners denying her reinstatement to the Arkansas Bar. On February 24, 2004, Hogrobrooks attempted to file her brief in the matter. The brief tendered was not accepted for filing due to incorrect page numbering. Hogrobrooks filed a motion for rule on the clerk to accept her nonconforming brief. On April 15, 2004, this court issued a per curiam opinion denying appellant's motion for rule on clerk with directions to file a conforming brief within ten days of the date of the per curiam. Hogrobrooks v. Board of Law Examiners, 357 Ark, 36, 159 S.W.3d 285(2004). Hogrobrooks filed a second brief with this court on April 26, 2004.
*926 The court is unable to determine whether the brief filed on February 24, 2004, contained the following defects, therefore instead of dismissing the appeal, the court gives Hogrobrooks ten days to correct these areas of nonconformance: (1) Rule 4-1(a) BriefsSizePaperType regarding size of print and double-spacing; (2) Rule 4-2(a)(2) Informational Statement regarding Rule 1-2(c); (3) Rule 4-2(a)(5) Abstract regarding page references to the record; (4) Rule 4-2(a)(6) Statement of the Case regarding page references to the abstract and addendum; and (5) Rule 4-2(a)(8) Addendum regarding a clear reference to the record.
A model appellant's brief may be viewed on the Arkansas Judiciary website under court forms at http://courts.state.ar.us. The model brief's addendum is not available on this website, but may be reviewed in the Arkansas Supreme Court Library.
Should a conforming brief not be filed by Ms. Hogrobrooks within fifteen days of the date of this per curiam order, her appeal will be dismissed with prejudice.
GLAZE, J., dissents.
I would dismiss appeal, because counsel has already had an opportunity to comply with Rule 4-2(b)(3), and has failed to cure the deficiencies contained in her brief. Therefore, I would affirm for noncompliance with the court's rules. See also Rule 4-1.